DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received April 29, 2012.  Claims 8, 10, 18 and 20 have been canceled. Claims 1, 9 and 11-16 have been amended.  No new claims have been added.  Therefore, claims 1-7, 9, 11-16 and 19 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Drawings
Applicant’s amendments to the specification are sufficient to overcome the 37 CFR 1.84(p)(5) objection of the drawings.  The examiner withdraws the objection to the drawings. 
Claim Interpretation
In the remarks applicant argues that the interpretation of the term “out of band” is explicitly defined in the specification.  Applicant argues that the interpretation recited in the previous Office Action is in contrast with the specification.  :
“during an electronic application process, the customer can utilize their own mobile device to access the electronic application, complete the electronic application and submit the electronic application (see para 0019)

Applicant argues that the term “out of band” refers to acts outside the normal avenues of operation. 

The examiner disagrees with the premise of Applicant’s argument.  Para 0019 of the specification explicitly states:

[0019] The term "out-of-band verification" refers to an act that is outside of the normal avenues of operation. For example, during an electronic application process, the customer can utilize their own mobile device to access the electronic application, complete the electronic application, and submit the electronic application….

Please note that the claim interpretation is a direct quote from the specifications definition of the term “out-of-band”  The previous Office action took the applicant’s exact words that describe what “out-of-band” refers to.  Applicant is ignoring their own definition and explanation. The examiner maintains the interpretation. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant recites the limitations and argues that with respect to step 2A prong 2, the claimed subject matter integrates the judicial exception into a practical application.   Specifically applicant argues that the claimed subject matter utilizes a number of different technological environments in combination to provide a 
In the remarks applicant argues that the claimed subject matter recites “selecting the selectable link in the message, the selection causing an “out of band” verification of contact information to be performed validating the contact information.  Upon verification complete selecting of the selectable link to obtain an electronic application for a new account.  Selecting of the selectable link causing a GPS to generate location information for customer device at the time of the selection of the link.  Applicant states that the “attaching of the out of band verification and GPS location information for the device to the application submitted, determining a distance between store device and customer device, performing fraud risk determination and meeting fraud mitigation when distance within a threshold” is a combination of different technologies.  In the remarks applicant argues that features including messages, communications, links, GPS location information and the like are part of the practical application of the specific solution.  Applicant’s argument is not persuasive.  The claim recites a stores device generating a message, the customer device receiving the generated message.  There is no recitation as to what or who selects a link in the message to cause verification of the customer information.  Nor is there any positive recitation as to who or what selects the link to cause the device to obtain an application for a new account.  There is not recitation as to what technology or technical selects the link to cause the GPS of the user device to generate location information.  There is no recitation as to the attaching process of the verification, the location information and application.  Accordingly the selecting and attaching process is so broad as to include human interaction.  The determining a distance and fraud risk is performed at a provider computer.  The technology therefore recited in the claim is a provider computer, user device and store device.  The examiner is not able to determine what different technology are combined, as the devices are generic computing devices and their functions are high level directed toward performing the abstract idea.  The GPS is recited at a high level and merely automates determining location and therefore as a generic computer performing the abstract idea.  With respect to the messages generated with a selectable link, the claim and specification fail to provide any particular technical process to generate the message.  The content of the message is not to provide a technical solution to a problem rooted in technology but rather to provide a tool for use by the user to perform a verification and application for an account.  The devices recited and GPS as claimed generically operate in their ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The examiner notes the application does not identify the technical problem and how the “solution” solves the problem as it relates to technology rather than performing a business process and mitigating risk.  The rejection is maintained.
In the remarks applicant argues that based on the arguments above that dependent claims 2-7, 9 and 11-12 of claim 1; claims 14-19 dependent upon claim 13 are patent eligible based on the eligibility of claims 1 and 13.  The examiner respectfully disagrees.  See response above. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Interpretation
In light of the specification the examiner is interpreting the term “out-of-band” to be an act that is outside of the normal avenues of operation for example “during an electronic application process, the customer can utilize their own mobile device to access the electronic application, complete the electronic application and submit the electronic application (see para 0019)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-7, 9, 11-12:
Claim 1 recites the limitations:
receiving, at a customer’s mobile device and from the store’s electronic device, said message including said selectable link the selectable selecting, at the customer’s mobile device, the selectable link in the message,
the selecting of the selectable link causing an out-of-band verification of the contact information to be performed, the out-of-band verification validating the customer contact information;
upon completion of the performing of the out-of-band verification, the selecting of the selectable link causing the customer’s mobile device to obtain the electronic application for the new account;
the selecting of the selectable link causing a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selecting of said selectable link; and
attaching the out-of-band verification and the GPS generated location information for said customer’s mobile device to the electronic application
The specification has support for:
[0018] The term "the access" refers to an electronic data file sent from the store's electronic device to the customer's electronic device. In one embodiment, the access is an electronic file that is sent in a text message (e.g., SMS, MMS, or the like) via a mobile network to the phone number associated with the customer's mobile device. In one embodiment, the access could also be an email, a device-to-device communication via NFC, and the like, that is received by the customer's mobile device, an App on the customer's mobile device, or the like. In general, the access could include one or more of, a link to a web URL, a link to an App (e.g., an app that can be found in an app store), an electronic file that includes the entire electronic application, and the like.

Please note that there is no support for the link to cause data verification or cause GPS to determine location.   Please note that the message does not contain a link that can be selected to select link to cause data verification or GPS location determination. 

[0022] Thus, by utilizing embodiments such as those described herein, the associate can initiate the electronic application for a customer, and then allow the customer to act on their own device to complete the electronic application without the associate having to remain engaged during the application process, check a customer's identification or the like. Moreover, since the electronic application is initiated by the store's computing device providing the access to the customer via the customer's provided contact information, an initial out-of-band verification of a customer can be automatically performed. The out-of-band verification can be performed prior to the customer submitting (or even accessing) the electronic application and can therefore be used in fraud mitigation and/or a reduction in the fraud risk. 

Please note there is no support for a message containing a selectable link where the selecting of the selectable link cause out of band verification, please further note that there is no support for a selectable link causing an out-of-band verification.   Please note that there is no support for after the verification a selectable link causing the device to obtain the application. 

[0029] In one embodiment, mobile device 110 optionally includes application location information 211. For example, the application location information 211 could be obtained from GPS 118 of mobile device 110…

Please note that there is no support for the link to cause GPS to determine location. 

[0031] For example, an area of interest can be monitored such that it can be determined if a mobile device 110 enters into the area of interest. This determination may be made by, but is not limited to: a pinging of mobile device 110, a push or pull interaction with a beacon, a location broadcast from mobile device 110, a location broadcast from an app, such as a store's application, operating on mobile device 110, mobile device 110 entering into a geo-fenced area, a connection to a WiFi network, and the like. Moreover, the location determination may be an actual location or a relative location. For example, if mobile device 110 is equipped with a GPS, the location information may be specific latitude and longitude. …

Please note that there is no support for the link to cause GPS to determine location

[0044] In one embodiment, the application location information 211 is automatically included with the application and is provided without customer input/modification/adjustment. In another embodiment, the application location information 211 is provided from an electronic device other than the customer's mobile device and includes and identifier that will link the application location information 211 with the electronic credit application at attribution system 210 of Figure 2.

Please note that there is no support for a message with a link that will link application location information or cause a GPS to determine location. 

[0045] As discussed herein, application location information 211 can be provided by the mobile device or can be determined by a location determiner via geo-fence, beacon range, beacon ID, a ping, NFC, WiFi, MAC address from a device, or the like. Moreover, the application location information 211 may be an actual location or a relative location.


[0046] Actual location information may be obtained by the user's mobile device location services, such as but not limited to, GPS, WiFi, cellular service, beacon derived location determination and the like. Moreover, the location determined by the mobile device location service may be useful even at differing levels of accuracy. For example, a GPS enabled mobile device 110 can provide location information that is accurate to within a few meters while a cellular service, beacon or WiFi location capabilities of mobile device 110 can provide a location radius or location area. For example, the mobile device 110 being located within range of a beacon, within the overlapping area of a number of cellular service towers, etc.


[0050] For example, in one embodiment, attribution system 210 will receive a location from a location capability of a customer's mobile device (e.g., GPS, map application, etc.). …

Please note that there is no support for the link to cause GPS to determine location, nor is there support for a message containing such link. 


[0051] In one embodiment, attribution system 210 will receive a location from a location capability of a customer's mobile device (e.g., GPS, map application, etc.). Attribution system 210 will access database 227 that contains a plurality of geo-fenced areas, each of the plurality of geo-fenced areas including associated data. Attribution system 210 will utilize the location to identify a specific geo-fenced area from the plurality of geofenced areas in the database 227 and obtain the associated data for the specific geofenced area. Attribution system 210 will further utilize a brand identifier associated with the electronic credit application for the new credit account in conjunction with the associated data for the specific geo-fenced area (e.g., geo-fence 305, geo-fence 305a, etc.) to determine a specific store to receive the store attribution

Please note that there is no support for the link to cause GPS to determine location, nor is there support for a message containing such link. 

[0073] For example, using a device bump, when a customer wants to apply for the credit account, the associate's mobile device is configured to send a signal to the customer's mobile device that will trigger the credit application process on the customer's mobile device. In other words, the associate's mobile device will push a web URL over NFC (Bluetooth, WiFi triggering link, or the like) to the customer's mobile device when a customer taps the associate's mobile device with the customer's mobile device. In one embodiment, the device bump NFC will trigger the customer's mobile device to queue up the credit application, upload an app, or the like. In one embodiment, the queuing up the credit application will also interact with the cache or other store memory on the customer's mobile device to obtain customer information and prefill the credit application.

Please note that there is no support for the link to cause data verification or cause GPS to determine location.   Please note that the message does not contain a link that can be selected to select link to cause data verification or GPS location determination. 

Paragraphs 0114 discloses security parameters by GPS, para 0115 discloses GPS determines location of mobile device, para 0120 discloses physical location determined by GPS.  Para 0121 discloses time stamp provided by GPS, 0122 discloses GPS provides dates

[00128] With reference now to 710 of Figure 7, one embodiment receives, at a customer's mobile device and from the store's electronic device 330, an access to an electronic application for a new account, the access sent to the contact information for the customer, the contact information for the customer being accessible by the customer's mobile device. The access could be a web URL link (in a message), a link to an app for the customer's mobile device, the entire electronic application provided from the store's electronic device to the customer's mobile device, and the like.

Please note that the message/signal does not contain a link that can be selected to select link to cause data verification or GPS location determination. 

[00131] In one embodiment, the device-to-device communication between the customer's mobile device and the store's electronic device can include, for example, a data exchange, a hotspot interaction with one or more of the store's electronic device, a WiFi  communication, a near field communication (NFC), and the like. For example, using a device bump, when a customer wants to apply for the credit account, the store's electronic device is configured to send a signal to the customer's mobile device that will provide the access to the electronic application to the customer's mobile device. In one embodiment, the store's electronic device will push the access over NFC (Bluetooth, WiFi triggering link, or the like) to the customer's mobile device when a customer taps the store's electronic device with the customer's mobile device.

Please note that the message/signal does not contain a link that can be selected to select link to cause data verification or GPS location determination. 
[00132] Referring now to 715 of Figure 7, one embodiment selects the access at the customer's mobile device 110 to obtain the electronic application for the new account, the selecting of the access causing an out-of-band verification to be generated

Please note support for obtaining the selection access to obtain an application of new account and the selection of obtaining an application causes the verification to be generated, but there is no support for selectable link in a message where the selection of the link cause the out-of-band verification.  Instead the selection of obtain account application causes verification to be generated. 

[00133] For example, the associate's mobile device will use a phone number provided by the customer. In so doing, the associate will send the message (text, SMS, MMS, email, or the like) to the phone number provided by the customer. When the text is opened on the customer's mobile device it will trigger the electronic application process on the customer's mobile device. In one embodiment, the text message will be a web URL (link, etc.), and the selecting of the web URL will cause a web browser on the customer's mobile device to navigate to a web page containing the electronic application for the new account.

Please note that the message/signal does not contain a link that can be selected to select link to cause data verification or GPS location determination. 

[00134] In another example, when the access is a link to an App for the customer's mobile device 110, selecting the link to the App will cause the customer's mobile device to queue the App for downloading to the customer's mobile device. The App could be downloaded automatically to the customer's mobile device or the customer could be queried, and permission obtained before the App is downloaded. Included in the App would be the electronic application for the new account. 

Please note that the message/signal does not contain a link that can be selected to select link to cause data verification or GPS location determination. 

[00142] In one embodiment, the store's electronic device location information (e.g., location information obtained from a mapping app, GPS, or the like on the store's electronic device 330), the store location (e.g., via a beacon 310-1, geo-fence 205, etc.), and/or the customer's mobile device location information (e.g., similar to application location  information 211 as described herein) can be evaluated at the customer's mobile device and included as an attachment to the application with (or in the same attachment) as the out-of-band verification.

Please note that there is no support for the link to cause GPS to determine location, nor is there support for a message containing such link. 
Accordingly the limitations directed toward a message containing selectable links where the selected selectable link selection cause GPS to determine location and cause out-of-band verification of the contact information to be performed is new matter. 
The specification in para 0066 has support for “associate identification information is received …as an attachment” and in para 0066 support for “associate attribute would be attached” , but there is no support for “attaching the out-of-band verification and the GPS generated location information for said customer’s mobile device to the electronic application” as the GPS generated location information is not attached in the specification.  
In reference to Claim 9:
Dependent claim 9 recites:
selectable link further comprises:
accessing a memory on the customer’s mobile device; 
obtaining a customer identification information from said memory; and 
prefilling at least a portion of the electronic application for the new account with the customer identification information.
[0072] In one embodiment, the device-to-device communication triggers a process to initiate the electronic credit application for the new credit account on the customer's mobile device where the trigger could be a web URL push to the electronic credit application for the new credit account, a queuing up of the electronic credit application for the new credit account on a display of the customer's mobile device, an app upload of the electronic credit application for the new credit account, and the like. In one embodiment, the trigger interfaces with a cache or a memory store on the customer's mobile device to obtain at least a portion of the customer identification information and prefills at least a portion of the electronic credit application for the new credit account with the obtained customer identification information.

[0073] For example, using a device bump, when a customer wants to apply for the credit account, the associate's mobile device is configured to send a signal to the customer's mobile device that will trigger the credit application process on the customer's mobile device. In other words, the associate's mobile device will push a web URL over NFC (Bluetooth, WiFi triggering link, or the like) to the customer's mobile device when a customer taps the associate's mobile device with the customer's mobile device. In one embodiment, the device bump NFC will trigger the customer's mobile device to queue up the credit application, upload an app, or the like. In one embodiment, the queuing up the credit application will also interact with the cache or other store memory on the customer's mobile device to obtain customer information and prefill the credit application

[0088]… Information can be obtained and prefilled in the credit application using customer look-up methods and customer data acquisition from other databases such as described in applications having serial numbers 14/947,803 and 15/244,401 which are incorporated by reference in their entirety herein.

[00136] In one embodiment, the selection of the access will also interact with the cache or other memory on the customer's mobile device in order to obtain customer information that is stored on the customer's mobile device. The customer information will be automatically (or customer authorized if that is a customer's mobile device setting or option) used to prefill at least a portion of the electronic application. In another embodiment, some or all of the customer information can be obtained and prefilled in the electronic application using the memory access in conjunction with customer lookup methods and customer data acquisition from other databases such as described in applications including serial numbers 14/947,803 and 15/244,401 which are incorporated by reference in their entirety herein.

Please note that there is support for the selection of the access with interact with memory of user device to obtain customer information used to prefill but there is no support based on the language of claim 1 and 9 for the message to contain a selectable link where the selection causes the memory to be accessed, to obtain information stored and customer information refilled.  Rather the specification has support for the selectable link when selected to access the account application and the accessing of the account information interacts with the memory of the user device to obtain information and prefill application.  
In reference to Claim 11 and 12:
Claim 11 recites:
receiving, with the selectable link, a store’s electronic device location information for the store’s electronic device;
receiving, with the selectable link, a store location for a store associated with the store’s electronic device;
Claim 12 recites:
receiving, with the selectable link, a store’s electronic device location information for the store’s electronic device;
receiving, with the selectable link, a store location for a store associated with the store’s electronic device;
obtaining a customer’s mobile device location information for the customer’s mobile device when the selectable link is received at the customer’s mobile device;

para 0024 discloses providing store location that provided access to application but has no support for receiving store location using a selectable link.  Furthermore, claim 11 depends upon claim 1 which limits the selectable link to the message, there is no support for a selectable link transmitted in a message where the link provides the store location information. 
[0050] For example, in one embodiment, attribution system 210 will receive a location from a location capability of a customer's mobile device (e.g., GPS, map application, etc.). Attribution system 210 will also obtain a brand identifier from the electronic credit application for the new credit account. Attribution system 210 will access database 227 that contains a plurality of store locations for the brand. Attribution system 210 will use the received location to identify a specific store from the plurality of store locations and provide the store attribution to the specific store.

[00141] For example, in one embodiment, the store device location information for the store's electronic device 330 and/or the store location for the store associated with the store's electronic device could be provided with the access. Additionally, a customer's mobile device location information for the customer's mobile device (e.g., similar to application location information 211 as described herein) could also be obtained when the access is received at the customer's mobile device. By comparing one or more combinations of the two or all three of the locations, a fraud risk determination can be made.

Please note that there is support for the store location data to be provided with the access of the application when submitted but there no support for a selectable link to perform the providing store location data.  
There is no support for the selectable link to obtain customer location as recited in claim 12. 
Dependent claims 2-7 and 9-12 depend upon claim 1 and contain the same deficiencies as discussed above with respect to claim 1.  Therefore, claims 1-7 and 9-12 are rejected under paragraph 112 (a) 
In reference to Claims 13-16 and 19:
System claim 13 corresponds to method claim 1.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 1 and also contains similar new matter.  
Dependent claims 14-16 and 19 depend upon claim 13 and contain the same deficiencies.  Therefore, claims 13-16 and 19 are rejected under 35 USC 112 paragraph (A) 
Claim Rejections - 35 USC § 112
Claims 1-7, 9, 11-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-7, 9 and 11-12; Claims 13-17 and 19:
Claim 1-7, 9 and 11-12 and Claims 13-17 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Claims 1 and 13 recites a process to collect and attach data to an application for submission and then recite: 
“determining, at said new account provider computer system, a distance between the store’s electronic device location information and the customer’s mobile device location information; performing, at said new account provider computer system, a fraud risk determination based on a result of the determined distance; and meeting a fraud mitigation when a distance between said store’s electronic device location information and said customer’s mobile device location information is within 50 feet.”
There is no connection between the application submission and the risk determining limitations.   The specification discloses:
[00146] In another embodiment, the store's electronic device location information is compared with the store location (e.g., a lat-long reference, a geo-fence 305, geo-fence
305a, etc.). If the store's electronic device is within the pre-defined nominal distance
(e.g., 0-50 feet) from the store location, geo-fence, etc. when the access is sent and/or received, then the fraud mitigation is met. In contrast, if the store's electronic device
330 is not in the same location or within the pre-defined nominal distance (e.g., 0-50feet) from the store location when the access is sent and/or received, then the fraud mitigation would not be met and a fraud deterrent would be implemented (e.g., the store's electronic device has been stolen, is being used improperly, deny any electronic application with an access from the store's electronic device, etc.).

The missing step appears to be when risk threshold not met- deny application access.  The examiner further notes that the application submission is not positively recited. 
Dependent claims 2-7, 9 and 11-12 and dependent claims 14-17 and 19 of claim 13 depend upon the independent claims 1 and 13 respectively and contain the same deficiencies as discussed above with respect to claims 1 and 13.  Therefore, claims 1-7, 9 and 11-12 and claims 13-17 and 19 are rejected under 35 USC 112 paragraph (b). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-7, 9 and 11-12:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such method fall under the statutory category of “process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to providing contact information, generating a message, receiving the generating message, a link in the message selected validating the customer information, selecting link to obtain application, selecting link to generate location information, attaching the verification, location information to the application for a new account, determining distance between user device and store device, performing risk determining and meeting risk threshold.  The claimed limitations which under its broadest reasonable interpretation, covers performance of receiving an application and generating a verification for the intended use to submit the application for a new account and analyzing risk with no application of the risk analysis.  Which when considered as a whole such concepts can be found in the abstract category of commercial and legal interactions to form a contract for a new account and mitigation of risk.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1) providing contact information-insignificant extra solution activity that is not tied to any device, (2) generating a message – directed toward a business practice (3) receiving message – insignificant extra solution activity (4) selecting link to cause verification – a common business practice, the selection is so high broad as to include human activity (5) selecting link to obtain account application- a common business practice, the selection step is so high broad as to include human activity (6) selecting link to cause GPS to generate location information – a common business practice, the selection step is so high broad as to include human activity (7) attaching the verification, location information and application for the intended use of submission of application- a common business practice, the attaching step is so high broad as to include human activity (8) determining distance between user and store devices – a common business practice (9) determining fraud risk- fundamental economic activity (10) meeting fraud mitigation based on distance threshold-  risk mitigation a fundamental economic practice.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination of Limitations (1-3)- (1) –providing contact information, limitation (2) generating a message and (3) receiving a message- are an insignificant extra solution activity of receiving generated information.  The combination of limitations (4-7) –(4) - selecting link to cause verification (5) selecting link to obtain account application (6) selecting link to cause GPS to generate location information and (7) attaching location, verified data to the application for submission– are directed toward a user selecting links to verify data, obtain and application and determine a location where the information verified and location information is attached to the application for submission which directed toward an application process-is a common business practice.  The combination of limitations 1-3 and 4-7 is directed toward providing message information including links where the user selects links to verify data, determine location and obtain an application - common business practice.  The combination of limitations 1-7 is not directed toward any technical process that can be considered an indication of patent eligibility or integration into a practical application, but rather a combination of parts to perform the abstract idea identified above.   
The combination of limitations (8-10) –(8) determining distance between user and store devices- a common business practice, (9) performing determination of fraud risk and (10) meeting fraud mitigation based on distance threshold as a combination is directed toward analyzing data to perform risk mitigation- a fundamental economic activity.  The combination of limitations 1-7 and 8-10 are not applicable to each other as the risk mitigation of the combination of limitations 8-10 do not have any of the elements association with the of limitations or elements of the individual limitation or the limitations of 1-7 as a combination.  
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward accessing an application and generating a verification for the intended use of submitting the application for a new account.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of providing contact information, generating and sending message which includes links that is broad enough to encompass human activity of selecting the operations to verify data, determine location and obtain an application as well as attaching the verification data, the location data and application for the intended use of  submission for a new account.  The limitations directed toward risk mitigation are also recited at a high level where technology is not integral to the determination of risk.  Furthermore, the risk mitigation steps are distinct from the application process for submission of limitations 1-7.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a technical process which confines the judicial exception into a practical application for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any particular technical process in the steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond that abstract idea is a mobile device that the abstract idea is acted upon.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a store device to generate a message and a mobile device to receive a message are merely tools to apply the application process.  The link selected is not an action that is perform using technology but instead an action of the user in order to verify data and obtain an account application.   The claimed subject matter and specification makes clear that the mobile device and store devices are no more than a tool to apply the abstract idea of accessing applications and generating a verification for the intended use of submitting the application for a new account.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “providing”, “receiving”, “sent”, “selecting”, “causing verification” and “attaching”... the recited functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data receiving, selecting, attaching is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
This is made clear by the specification that the mobile device and the functions claimed are conventional.  The specification discloses that any of a plurality of devices can perform the invention of a process for account application (para 0015, para 0021, para 0025).   The specification in para 0018 recites that “access” refers to a data file sent in a text message, email, device to device communication such a NFC or the like.  The specification discloses in para 0019 and 0021, that the verification can be the contact information, customer identity obtained as POS.  The specification discloses that inputting location information derived by the GPS of the mobile devices as part of the application process mitigates risk (see para 0151)  The specification in para 0154 discloses the mobile device as the means to obtain information for the application process. The specification discloses the programming in para 0156 as program modules that include routines, programs, objects components, data structure that perform tasks.  The specification fails to provide any special programming features that could be found to be providing the needed significantly more.   
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-12 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward a group of store devices to perform the abstract idea, listing the generic devices could be, without significantly more.  Dependent claims 3 and 4 are directed toward providing data and receiving a link – insignificant extra solution activity.  Dependent claim 5 is directed a group of communication means to perform the data transmission without significantly more.  Dependent claim 6 is directed toward links comprising url and the selection of the url navigates to a web page- a well understood, routine and conventional process.  Dependent claim 7 is directed toward link to an app, selecting the link causes app to download, the app comprising account application.- a well understood routine process in business account access processes.  Dependent claim 9 is directed toward accessing a memory, obtaining data and prefilling an application – a well-known routine conventional use of technology in business form processes.  Dependent claims 11 and 12 are directed toward receiving store data, receiving store location, determining distances of device and store location, performing risk analysis based on data and determining risk threshold- directed toward risk analysis a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-7, 9 and 11-12 are directed towards patent
In reference to Claims 13-17 and 19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 13 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  System claim 13 recites a process to receive a message, select link to validate information, validate information, select link to obtain account application, select link to cause GPS to determine location of device, attach to application verified information and location information, determine distance between store device and customer device, perform risk determination, meet fraud risk threshold, .  The claimed limitations which under its broadest reasonable interpretation, covers performance of receiving location and verified data to attach to an account application obtained for the intended use to submit the application for a new account and the analysis of risk.  Which when considered as a whole such concepts can be found in the abstract category of commercial and legal interactions to form a contract for a new account.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1) to receive at a mobile device a message, the message including link to access an application where messages–a common business practice of accessing applications using electronic devices as tools (2) the message sent from store device to a contact information provided by the customer -insignificant solution of transmitting data (3) select link to verify data – a common business practice using electronic devices as tools (4) select link cause GPS to generate location information- a common business practice (5) attach verified data, location data to electronic application for the intended use of submission for a new account- a common business practice.; (6)  determine distance between user and store devices- a common business practice; (7) determine fraud risk-  a common business practice and (8) meet fraud mitigation threshold – a common business practice to apply risk thresholds.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination of Limitations 1-2 are an insignificant extra solution activity of receiving information and sending information- an insignificant extra solution activity.  The combination of limitations 3-6; (3) select link to validate data, (4) select link to cause GPS to generate location data, (5) select link to obtain account application and (6) attach location data, verification data to application for submission is directed toward a common business practice.  The combination of limitations 1-2 and 3-6 is directed toward providing information and selecting operations of verifying data, determining location that is attached to an account application obtained for submission, - common business practice.  The combination of limitations 1-6 is not directed toward any technical process that can be considered an indication of patent eligibility or integration into a practical application, but rather a combination of parts to perform the abstract idea identified above. 
The combination of limitations 7-9 (7) determine distance between devices, (8) determine fraud risk , (9) determine distance meets fraud risk mitigation threshold are directed toward using data to determine risk and risk threshold met – a fundamental economic activity.  The combination of limitations 1-6 and 7-9 are not applicable to each other as the risk mitigation of the combination of limitations 7-9 do not have any of the elements association with the of limitations or elements of the individual limitation or the limitations of 1-6 as a combination.  
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward accessing an application and generating a verification for the intended use of submitting the application for a new account.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of providing contact information, accessing and selecting an application, generating a verification for the intended use of submitting an application for a new account.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a technical process which confines the judicial exception into a practical application for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any particular technical process in the steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond that abstract idea include a system comprising a memory storing instructions and one or more processors executing instructions–is purely functional and generic. Nearly every computer system will include a “memory storing instructions” and “one or more processors executing instructions” capable of performing the basic functions claimed (receive, sent, select, generated, attach) . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the abstract idea to a particular technological environment, that is, implemented via computers. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a store device to generate a message and a mobile device to receive a message are merely tools to apply the application process.  The link selected is not an action that is perform using technology but instead an action of the user in order to verify data and obtain an account application.   The claimed subject matter and specification makes clear that the mobile device and store devices are no more than a tool to apply the abstract idea of accessing applications and generating a verification for the intended use of submitting the application for a new account.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “providing”, “receiving”, “sent”, “selecting”, “causing verification” and “attaching”... the recited functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data receiving, selecting, attaching is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
This is made clear by the specification that the mobile device and the functions claimed are conventional.  The specification discloses that any of a plurality of devices can perform the invention of a process for account application (para 0015, para 0021, para 0025).   The specification in para 0018 recites that “access” refers to a data file sent in a text message, email, device to device communication such a NFC or the like.  The specification discloses in para 0019 and 0021, that the verification can be the contact information, customer identity obtained as POS.  The specification discloses that inputting location information derived by the GPS of the mobile devices as part of the application process mitigates risk (see para 0151)  The specification in para 0154 discloses the mobile device as the means to obtain information for the application process. The specification discloses the programming in para 0156 as program modules that include routines, programs, objects components, data structure that perform tasks.  The specification fails to provide any special programming features that could be found to be providing the needed significantly more.   
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-17 and 19 these dependent claim have also been reviewed with the same analysis as independent claim 13. Dependent claims 14 and 15 are directed toward receiving a link –insignificant extra solution activity.  Dependent claim 16 is directed toward link cause web browser to navigate web page- a well-known, routine and conventional process.  Dependent claim 17 is directed link cause an app to be downloaded- a routine conventional process. Dependent claim 19 is directed toward accessing memory, obtain data and prefill application with data- a routine, well-known and conventional tool applied in business form population.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 13. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 14-17 and 19 are directed towards patent
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 6 and 11; Claim 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), in view of KR 2013/0139389 by Choi (Choi) and further in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan) 
The examiner notes that the providing step is not tied to any technology and is so broadly claimed as to performed by any means including manual or by technology. 
In reference to Claim 1:
Shi teaches:
(Currently amended) A method ((Shi) in at least Abstract) comprising:
providing a contact information for a customer to a store’s electronic device ((Shi) in at least para 0022); 
generating a message [code to scan], at the store’s electronic device, the message including a selectable link ((Shi) in at least para 0012 wherein the prior art teaches obtaining from vendor website (i.e. stores electronic device) communication (analogous message/communication which includes qr/url code), the selectable link providing an access to an electronic application for a new account ((Shi) in at least para 0031, para 0035, para 0039);
receiving, at a customer’s mobile device and from the store’s electronic device, said message [scan] including said selectable link, the selectable selecting at the customer’s mobile device, the selectable link in the message ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020 wherein the prior art teaches user may enter URL, para 0022, para 0028, para 0032, para 0042 wherein the prior art teaches the user selecting one or more links);
the selecting of the selectable link causing an out-of-band verification of contact information to be performed, the out-of-bank verification validating the customer contact information((Shi) in at least abstract,  FIG. 1, FIG. 4; wherein the prior art illustrates the mobile device to acquire the QR code to supply identification information to authenticate user (e.g. customer can utilize their own mobile device to access the electronic application), para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials”, para 0022-0024, para 0030, para 0042); 
upon completion of the performing of the out-of-band verification, the selecting of the selectable link causing the customer’s mobile device to obtain the electronic application for the new account ((Shi) in at least para 0030 wherein the prior art teaches account creation, para 0031-0032, para 0034-0035);…
 Shi does not explicitly teach:
generating a message, at the store’s electronic device
the selecting of the selectable link causing a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selecting of said selectable link  
attaching the out-of-band verification and the GPS generated location information for said customer’s mobile device to the electronic application for the new account when the electronic application for the new account is submitted to a new account provider computer system.
determining, at said new account provider computer system, a distance between the store’s electronic device location information and the customer’s mobile device location information; (see claim 10 and 20)
performing, at said new account provider computer system, a fraud risk determination based on a result of the determined distance; and
meeting a fraud mitigation when a distance between said store’s electronic device location information and said customer’s mobile device location information is within 50 feet.
Nathanel teaches:
generating a message, at the store’s electronic device, the message including a selectable link, the selectable link providing an access to an electronic application for a new account ((Nathanel) in at least para 0037 wherein the prior art teaches POS exchanges messages para 0105 wherein the prior art teaches system creates now linkage to cause sign-up/register to create customer account, para 0109 wherein the prior art teaches offer to user arrives via email invitation for user to signup for new account and receive qr code, para 0111 wherein the prior art teaches user device receives link package that comprises a link to merchant business for the user to signup as new customer account, para 0131 wherein the prior art teaches POS generates code, para 0132) ;
receiving, at a customer’s mobile device and from the store’s electronic device, said message including said selectable link selectable selecting at the customer’s mobile device, the selectable link in the message ((Nathanel) in at least para 0037 wherein the prior art teaches POS exchanges messages, para 0051 wherein the prior art teaches communication signals to allow POS to exchange messages, para 0052 wherein the prior art teaches such customer profile data registered includes home address, para 0071 wherein the prior art teaches the user entering a unique code to link the user device to the POS, para 0109 wherein the prior art teaches messages sent via email. para 0112)….
the selecting of the selectable link causing a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selecting of said selectable link((Nathanel) in at least Abstract; para 0024-0025, par 0033-0034, para 0091); and
The prior art Shi the prior art contained a communication means between devices in order to provide data which includes a link, which differed from the claimed communication means of “messages” by the substitution of some scanning of Shi (step, element, etc.) with message.  The prior art Nathanel provides evidence that data with links included can be substituted components for providing data and their functions were known in the art.  Therefore, based on the teaching of Shi and Nathanel, one of ordinary skill in the art could have substituted one known element (scanning) for another (messages), and the results of the substitution would have been predictable; and
Both Shi and Nathanel are directed toward are directed toward the user device acquiring electronic data that contains a link.  Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scan function for electronic communication of data which includes a link of Shi to include the merchant generating a message of Nathanel since Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  
Both Shi and Nathanel are directed toward are directed toward authenticating the user.  The prior art Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information for authentication of Shi to include GPS information as taught by Nathanel since 
Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user 
Choi teaches:
attaching the out-of-band verification and the GPS [location system ]generated location information for said customer’s mobile device to the electronic application for the new account when the electronic application for the new account is submitted to a new account provider computer system ((Choi) in at least Abstract, para 0012, para 0033, para 0038 wherein the prior art teaches attaching using location system visit position, para 0054).
Both Shi and Choi are directed toward using mobile device apps in order to access opening account services (Choi – see para 0013).  Choi teaches the motivation of opening an account without needing to directing access the store to open an account and teaches the motivation of attaching with the application identifying information for verification of the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process of Shi to include attaching information as taught by Choi since Choi teaches the motivation of opening an account without needing to directing access the store to open an account and teaches the motivation of attaching with the application identifying information for verification of the user.
Dragushan teaches:
determining, at said new account provider computer system, a distance between the store’s electronic device location information and the customer’s mobile device location information ((Dragushan) in at least 0045); 
performing, at said new account provider computer system, a fraud risk determination based on a result of the determined distance ((Dragushan) in at least para 0045, para 0082); and
meeting a fraud mitigation when a distance between said store’s electronic device location information and said customer’s mobile device location information is within 50 feet ((Dragushan) in at least para 0045, para 0082).
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of an authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process
In reference to Claim 4:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 4
The method of Claim 1 (see rejection of claim 1 above), further comprising:
receiving the access via a device-to device communication between the customer’s mobile device and the store’s electronic device ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0031-0032, para 0035, para 0039).
providing a device identifier for the customer’s mobile device as the contact information for the customer ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0032); and
In reference to Claim 5:
The combination of Shi and Choi discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 5
The method of Claim 4 (see rejection of claim 4 above), 
Shi does not explicitly teach:
wherein the device-to-device communication is selected from the group consisting of: a data exchange, a hotspot interaction with the store’s electronic device, a WiFi communication, and a near field communication (NFC).
Dragushan teaches:
wherein the device-to-device communication is selected from the group consisting of: a data exchange, a hotspot interaction with the store’s electronic device, a WiFi communication, and a near field communication (NFC) ((Dragushan) in at least para 0026-0027, para 0058, para 0061) 
Both Shi and Dragushan teach wireless communication between the customer and POS.  The prior art Dragushan teaches the motivation of different types of wireless interfaces between devices in order to provide wireless communication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the interface of Shi for communication to include the teachings of Dragushan since Dragushan teaches the motivation of different types of wireless interfaces between devices in order to provide wireless communication
In reference to Claim 6:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 6
(Currently Amended) The method of Claim 1 (see rejection of claim 1 above), wherein the selectable link comprises: 
a web universal resource locator (URL) ((Choi) in at least para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented); and
selecting the web URL causes a web browser on the customer’s mobile device to navigate to a web page containing the electronic application for the new account. ((Shi) in at least para 0020 wherein the prior art teaches the user entering [selecting] the URL for access to website, para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented)
In reference to Claim 11:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 1. 
Shi further discloses the limitations of dependent claim 11
(Currently Amended) The method of Claim 1 (see rejection of claim 1 above), further comprising:
Shi does not explicitly teach:
receiving, with the selectable link, a store’s electronic device location information for the store’s electronic device;
receiving, with the selectable link, a store location for a store associated with the store’s electronic device;
determining a distance between the store’s electronic device location information and the store location; and
performing a fraud risk determination based on a result of the determined distance,
the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and
the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance.
Nathanel teaches:
receiving, with the selectable link, a store’s electronic device location information for the store’s electronic device ((Nathanel) in at least Abstract; para 0024-0025, par 0033-0034, para 0091);
receiving, with the selectable link, a store location for a store associated with the store’s electronic device ((Nathanel) in at least Abstract; para 0024-0025, par 0033-0034, para 0091);
Both Shi and Nathanel are directed toward are directed toward authenticating the user.  The prior art Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information for authentication of Shi to include GPS information as taught by Nathanel since Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user 
Dragushan teaches:
determining a distance between the store’s electronic device location information and the store location ((Dragushan) in at least 0045); and
performing a fraud risk determination based on a result of the determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance ((Dragushan) in at least para 0045, para 0082), and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance ((Dragushan) in at least para 0045, para 0082).
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process. 
In reference to Claim 12:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 12
(Currently Amended) The method of Claim 1 (see rejection of claim 1 above), further comprising:
Shi does not explicitly teach:
receiving, with the selectable link, a store’s electronic device location information for the store’s electronic device;
receiving, with the selectable link, a store location for a store associated with the store’s electronic device;
obtaining a customer’s mobile device location information for the customer’s mobile device when the access is received at the customer’s mobile device;
determining a distance between the store device location information, the store location, and the customer’s mobile device location information; and
performing a fraud risk determination based on a result of the determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance.
Nathanel teaches:
receiving, with the selectable link, a store’s electronic device location information for the store’s electronic device ((Nathanel) in at least Abstract; para 0024-0025, par 0033-0034, para 0091);
receiving, with the selectable link, a store location for a store associated with the store’s electronic device ((Nathanel) in at least Abstract; para 0024-0025, par 0033-0034, para 0091);
obtaining a customer’s mobile device location information for the customer’s mobile device when the access is received at the customer’s mobile device; ((Nathanel) in at least Abstract; para 0024-0025, par 0033-0034, para 0091)
Both Shi and Nathanel are directed toward are directed toward authenticating the user.  The prior art Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information for authentication of Shi to include GPS information as taught by Nathanel since Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user 
Dragushan teaches:
determining a distance between the store device location information, the store location, and the customer’s mobile device location information ((Dragushan) in at least 0045); and
performing a fraud risk determination based on a result of the determined distance, the fraud risk determination resulting in a lower fraud risk when the determined distance is within a predefined distance, and the fraud risk determination resulting in a higher fraud risk when the determined distance is outside the predefined distance.
((Dragushan) in at least para 0045, para 0082).
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process. 
In reference to Claim 13:
Shi teaches:
(Currently Amended) A system ((Shi) in at least Abstract) comprising:
a memory storing instructions ((Shi) in at least para 0042-0043); and 
one or more processors, executing the instructions ((Shi) in at least para 0042-0043), to: 
receive, at a customer’s mobile device and from a store’s electronic device, a message [scan], the message including a selectable link, the selectable link providing access to an electronic application for a new account, the message sent from said store’s electronic device, to a contact information provided by a customer, the contact information for the customer being accessible by the customer’s mobile device, the selectable link in the message ((Shi) in at least FIG. 1-2; para 0011-0012, para 0020, para 0022, para 0028, para 0031-0032, para 0035, para 0039);
select, at the customer’s mobile device, the selectable link in the message, the selection of the selectable link causing an out-of-band verification of the contact information to be performed, the out-of-and verification validating the customer contact information((Shi) in at least abstract,  FIG. 1, FIG. 4; wherein the prior art illustrates the mobile device to acquire the QR code to supply identification information to authenticate user (e.g. customer can utilize their own mobile device to access the electronic application), para 0011-0012 wherein the prior art teaches “locates login credentials linked to the device identification information to enable the user to login to the website without having to manually enter login credentials”, para 0020 wherein the prior art teaches the user entering [selecting] the URL for access to website, para 0022-0024, para 0030, para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented, para 0040); and
upon completion of the performance of the out-of-band verification, the selection of the selectable link causing the customer’s mobile device to obtain the electronic application for the new account ((Shi) in at least para 0030 wherein the prior art teaches account creation, para 0031-0032, para 0034-0035);
Shi does not explicitly teach:
receive, at a customer’s mobile device and from a store’s electronic device, a message, the message including a selectable link…
the selection of the selectable link to cause a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selection of said selectable link; and
attach the out-of-band verification and the GPS of said customer’ mobile device to generate location information for said customer’s device to the electronic application for the new account when the electronic application for the new account is submitted to a new account provider system;
determine, at said new account provider computer system, a distance between the store’s electronic device location information and the customer’s mobile device location information;
perform, at said new account provider computer system, a fraud risk determination based on a result of said determined distance; and
meeting a fraud mitigation when said determined distance between said store’s electronic device location information and said customer’s mobile device location information is within 50 feet.
Nathanel teaches:
receive, at a customer’s mobile device and from a store’s electronic device, a message, the message including a selectable link the selectable link providing access to an electronic application for a new account, the message sent from said store’s electronic device, to a contact information provided by a customer, the contact information for the customer being accessible by the customer’s mobile device, the selectable link in the message ((Nathanel) in at least para 0037 wherein the prior art teaches POS exchanges messages, para 0051 wherein the prior art teaches communication signals to allow POS to exchange messages, para 0052 wherein the prior art teaches such customer profile data registered includes home address, para 0071 wherein the prior art teaches the user entering a unique code to link the user device to the POS, para 0109 wherein the prior art teaches messages sent via email. para 0112)
the selection of the selectable link to cause a GPS of said customer’s mobile device to generate location information for said customer’s mobile device at a time of said selection of said selectable link((Nathanel) in at least Abstract; para 0024-0025, par 0033-0034, para 0091); and
The prior art Shi the prior art contained a communication means between devices in order to provide data which includes a link, which differed from the claimed communication means of “messages” by the substitution of some scanning of Shi (step, element, etc.) with message.  The prior art Nathanel provides evidence that data with links included can be substituted components for providing data and their functions were known in the art.  Therefore, based on the teaching of Shi and Nathanel, one of ordinary skill in the art could have substituted one known element (scanning) for another (messages), and the results of the substitution would have been predictable; and
Both Shi and Nathanel are directed toward are directed toward the user device acquiring electronic data that contains a link.  Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scan function for electronic communication of data which includes a link of Shi to include the merchant generating a message of Nathanel since Nathanel teaches the motivation of the merchant sending a message containing a link in order to invite the customer to open an account with the merchant.  
Both Shi and Nathanel are directed toward are directed toward authenticating the user.  The prior art Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information for authentication of Shi to include GPS information as taught by Nathanel since 
Nathanel teaches the motivation of having the link include GPS information in order to authenticate the user 
Choi teaches:
attach the out-of-band verification and the GPS of said customer’ mobile device to generate location information for said customer’s device to the electronic application for the new account when the electronic application for the new account is submitted to a new account provider system;. ((Choi) in at least Abstract, para 0012, para 0033, para 0038 wherein the prior art teaches attaching using location system visit position, para 0054).
Both Shi and Choi are directed toward using mobile device apps in order to access opening account services (Choi – see para 0013).  Choi teaches the motivation of opening an account without needing to directing access the store to open an account and teaches the motivation of attaching with the application identifying information for verification of the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process of Shi to include attaching information as taught by Choi since Choi teaches the motivation of opening an account without needing to directing access the store to open an account and teaches the motivation of attaching with the application identifying information for verification of the user.
Dragushan teaches:
determine, at said new account provider computer system, a distance between the store’s electronic device location information and the customer’s mobile device location information ((Dragushan) in at least 0045);
perform, at said new account provider computer system, a fraud risk determination based on a result of said determined distance ((Dragushan) in at least para 0045, para 0082); and
meeting a fraud mitigation when said determined distance between said store’s electronic device location information and said customer’s mobile device location information is within 50 feet. ((Dragushan) in at least para 0045, para 0082).
Both Shi and Dragushan are directed toward are directed toward authenticating the user.   Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication data of Shi to include the distance information of Dragushan since Dragushan teaches the motivation of determining the distance between user devices and POS in order to detect possible fraud as part of the authentication process. 
In reference to Claim 15:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 15
(Currently Amended) The system of Claim 13 (see rejection of claim 13 above), where the one or more processors are further to: 
receive the selectable link via a device-to device communication between the customer’s mobile device and the store’s electronic device, the contact information for the customer is a device identifier. para 0011-0012, para 0020, para 0022, para 0028, para 0031-0032, para 0035, para 0039
In reference to Claim 16:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 16.
(currently amended) The system of Claim 13, wherein the selectable link is a web universal resource locator (URL), and where the one or more processors are (see rejection of claim 13 above) further to:
cause a web browser on the customer’s mobile device to navigate to a web page containing the electronic application for the new account when the web URL is selected ((Shi) in at least para 0020 wherein the prior art teaches the user entering [selecting] the URL for access to website, para 0032 wherein the prior teaches another embodiment where the website receives user device ID and presents a QR code encoded with a URL of the merchant so that login page for account creation is presented).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0167208 A1 by Shi (Shi), in view of US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), in view of KR 2013/0139389 by Choi (Choi) in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan) as applied to claim 1 above, and further in view of US Pub No. 2020/0034818 A1 by Selfin et al. (Selfin)
In reference to Claim 2:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 2
(Original) The method of Claim 1 (see rejection of claim 1 above), 
Shi does not explicitly teach:
wherein the store’s electronic device is selected from the group consisting of: a WiFi node, a beacon, an RFID node, a store’s mobile device, a point-of-sale computing device, and an associate’s mobile device.
Selfin teaches:
wherein the store’s electronic device is selected from the group consisting of: a WiFi node, a beacon, an RFID node, a store’s mobile device, a point-of-sale computing device, and an associate’s mobile device.((Selfin) in at least para 0049, para 0051)
Both Shi and Selfin utilizing the mobile device scanning a QR code which provides the merchant URL.  Selfin teaches the motivation of the QR code scanned at the provider terminal so that the merchant may generate a dedicated link for the consumer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code at the website of the provider of Shi to be the scanning of the QR code at the provider terminal of Selfin since Selfin teaches the motivation of the QR code scanned at the provider terminal so that the merchant may generate a dedicated link for the consumer.
Claim 3 with respect to claim 1 above, Claim 14 with respect to claim 13 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), in view of KR 2013/0139389 by Choi (Choi) in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan), and further in view of US Pub No. 2018/0150832 A1 by  Badal-Badalian et al (Badal)
In reference to Claim 3:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 3
(Current Amended) The method of Claim 1 (see rejection of claim 1 above), further comprising:
Shi does not explicitly teach:
providing a telephone number of the customer’s mobile device as the contact information for the customer; and
receiving the selectable link via a mobile telephone network communication sent to the telephone number of the customer’s mobile device.
Badal teaches:
providing a telephone number of the customer’s mobile device as the contact information for the customer ((Badal) in at least para 0160); and
receiving the selectable link via a mobile telephone network communication sent to the telephone number of the customer’s mobile device ((Badal) in at least para 0160)
Both Shi and Badal teach providing contact information.  The prior art Shi contained contact information (email) which differed from the claimed contact information by the substitution of some other type of contact information with a telephone number.  The prior art Badal provides evidence that the substituted contact information and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code of Shi to include texting the QR code information to the telephone number as taught by Badal since Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code
In reference to Claim 14:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 14
(Currently Amended) The system of Claim 13 (see rejection of claim 13 above), where the one or more processors are further to: 
Shi does not explicitly teach:
receive the selectable link via a mobile telephone network communication sent to a telephone number of the customer’s mobile device, the telephone number being the contact information for the customer.
Badal teaches:
receive the selectable link via a mobile telephone network communication sent to a telephone number of the customer’s mobile device, the telephone number being the contact information for the customer. ((Badal) in at least para 0160)
Both Shi and Badal teach providing contact information.  The prior art Shi contained contact information (email) which differed from the claimed contact information by the substitution of some other type of contact information with a telephone number.  The prior art Badal provides evidence that the substituted contact information and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the scanning of the QR code of Shi to include texting the QR code information to the telephone number as taught by Badal since Badal further provides the motivation of the user entering identifying information such as a phone number so that the merchant can send a text message to the customer with data that would have been in a QR code
Claim 7 with respect to claim 1 above, Claim 17 with respect to claim 13 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), in view of KR 2013/0139389 by Choi (Choi) in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan), and further in view of US Pub No. 2018/0181951 A1 by Goldfinger et al. (Goldfinger)
In reference to Claim 7:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 7
(currently Amended) The method of Claim 1 (see rejection of claim 1 above), wherein the selectable link comprises: 
Shi does not explicitly teach:
a link to an app for the customer’s mobile device; and
selecting the link causes the customer’s mobile device to queue the app for downloading to the customer’s mobile device, the app comprising the electronic application for the new account.
Goldfinger teaches:
a link to an app for the customer’s mobile device ((Goldfinger) in at least para 0129); and
selecting the link causes the customer’s mobile device to queue the app for downloading to the customer’s mobile device, the app comprising the electronic application for the new account ((Goldfinger) in at least para 0129).
Both Shi and Goldfinger are directed toward providing URL to provide links to open accounts.  Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for accessing url for opening an account of Shi to include downloading an application for a new account as taught by Goldfinger since Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  
In reference to Claim 17:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 17.
(Currently Amended) The system of Claim 13, wherein the selectable link is a link to an app for the customer’s mobile device, and where the one or more processors (see rejection of claim 13 above) are further to:
Shi does not explicitly teach:
cause the customer’s mobile device to queue the app for downloading to the customer’s mobile device when the link to the app is selected, the app comprising the electronic application for the new account.
Goldfinger teaches:
cause the customer’s mobile device to queue the app for downloading to the customer’s mobile device when the link to the app is selected, the app comprising the electronic application for the new account ((Goldfinger) in at least para 0129).
Both Shi and Goldfinger are directed toward providing URL to provide links to open accounts.  Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for accessing url for opening an account of Shi to include downloading an application for a new account as taught by Goldfinger since Goldfinger teaches the motivation of downloading an installation program for implementation of a new account for services.  
Claim 9 with respect to claim 1 above, Claim 19 with respect to claim 13 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0244409 A1 by Nathanel et al. (Nathanel), in view of KR 2013/0139389 by Choi (Choi) in view of US Pub No. 2016/0253656 A1 by Dragushan et al. (Dragushan), and further in view of US Pub. No. 2019/0043126 A1 by Billman et al. (Billman)
In reference to Claim 9:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 1.  Shi further discloses the limitations of dependent claim 9
(Currently Amended) The method of Claim 1 (see rejection of claim 1 above), wherein the selecting of the selectable link further comprises:
Shi does not explicitly teaches:
accessing a memory on the customer’s mobile device;
obtaining a customer identification information from said memory; and 
prefilling at least a portion of the electronic application for the new account with the customer identification information.
Billman teaches:
accessing a memory on the customer’s mobile device ((Billman) in at least para 0020, para 0084);
obtaining a customer identification information from said memory ((Billman) in at least para 0020, para 0084); and 
prefilling at least a portion of the electronic application for the new account with the customer identification information ((Billman) in at least para 0016, para 0020-0021).
Both Shi and Billman are directed toward applications for account provided electronically using a mobile device.  Billman teaches the motivation of accessing the mobile device memory and pre-filling the application form in order to reduce the workflow of the user to allow the process to flow faster and reduce user form abandonment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process for new accounts of Shi to include pre-filling process of the application form of Billman since Billman teaches the motivation of accessing the mobile device memory and pre-filling the application form in order to reduce the workflow of the user to allow the process to flow faster and reduce user form abandonment
In reference to Claim 19:
The combination of Shi, Nathanel, Choi and Dragushan discloses the limitations of independent claim 13.  Shi further discloses the limitations of dependent claim 19
(Original) The system of Claim 13, where the one or more processors (see rejection of claim 13 above) are further to: 
Shi does not explicitly teach:
access a memory on the customer’s mobile device;
obtain a customer’s identification information from said memory; and
prefill at least a portion of the electronic application for the new account with the customer identification information.
Billman teaches:
access a memory on the customer’s mobile device ((Billman) in at least para 0020, para 0084);
obtain a customer’s identification information from said memory ((Billman) in at least para 0016, para 0020-0021); and 
prefill at least a portion of the electronic application for the new account with the customer identification information ((Billman) in at least para 0016, para 0020-0021).
Both Shi and Billman are directed toward applications for account provided electronically using a mobile device.  Billman teaches the motivation of accessing the mobile device memory and pre-filling the application form in order to reduce the workflow of the user to allow the process to flow faster and reduce user form abandonment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process for new accounts of Shi to include pre-filling process of the application form of Billman since Billman teaches the motivation of accessing the mobile device memory and pre-filling the application form in order to reduce the workflow of the user to allow the process to flow faster and reduce user form abandonment
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2014/0129733 A1 by Klais is cited for teaching “user accesses the generated URL 47 by clicking on it just like any other link to access the information associated with it. If a URL mapping scheme 70 is specified for a generated URL produced by URL …when the generated URL is clicked by the user… from the mobile device 50 against the routing instructions”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697